Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 5/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent Nos. 10,195,479; 10,835,774; and 11,007,399 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or disclose a retractable wall mountable weightlifting bench in combination with all the structural and functional limitations and further comprising a mounting bracket adapted to be attached to a wall, a bench pivotally connected to the mounting bracket about a horizontal axis, the bench having an extended and retracted position, wherein the bench is vertically oriented when in the retracted position, and a support member pivotally attached to the bench about a horizontal axis, wherein the support member is not parallel to a first surface of the bench when the bench is in the extended position; wherein the support member is parallel to the first surface of the bench when the bench is in the retracted position.
The closest prior art of record includes Schrems (US 4,358,109).
Schrems teaches an adjustable exercise bench attached to an upright structure (3) through a mounting bar (35, analogous to the mounting bracket), a bench pivotally connected to the mounting bracket about a horizontal axis (see Figures 1-6), the bench having an extending and retracted position (see Figures 1-6). Schrems further teaches a support member (22, 25) that is not parallel to a first surface of the bench when the bench is in the extended position (see Figure 1). Schrems fails to disclose that the device is configured to be mounted to a wall, and that the support member is parallel to the first surface of the bench when the bench is in the retracted position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784